     Case 3:17-cv-02433-BAS-JLB Document 147 Filed 12/04/20 PageID.3877 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE SDG&E CONSOLIDATED                         Case No.: 17-cv-02433-BAS (JLB)
12     CASES
                                                        Consolidated Case Nos.:
13                                                      (1) 18-cv-01389-BAS (JLB)
                                                        (2) 18-cv-01390-BAS (JLB)
14
                                                        (3) 18-cv-01561-BAS (JLB)
15                                                      (4) 18-cv-02482-BAS (JLB)
16
                                                        ORDER GRANTING JOINT
17                                                      MOTION TO CONTINUE THE
                                                        SCHEDULING ORDER DEADLINES
18
19                                                      [ECF No. 146]
20
21          Before the Court is a Joint Motion to Continue the Scheduling Order Deadlines.
22    (ECF No. 146.) For good cause shown, the Joint Motion is GRANTED. Accordingly, the
23    current Scheduling Orders (ECF Nos. 109, 127, 137, 144) are modified as follows:
24          1.     Plaintiff(s) (or the party(ies) having the burden of proof on any claim) shall
25    serve on all parties a list of experts whom that party expects to call at trial on or before
26    January 15, 2021. Defendant(s) (or the party(ies) defending any claim, counterclaim,
27    crossclaim, or third party claim) shall serve on all parties a list of experts whom that party
28    expects to call at trial on or before January 15, 2021. On or before February 12, 2021,

                                                    1
                                                                                 17-cv-02433-BAS (JLB)
     Case 3:17-cv-02433-BAS-JLB Document 147 Filed 12/04/20 PageID.3878 Page 2 of 5



 1    any party may supplement its designation in response to any other party’s designation, so
 2    long as that party has not previously retained an expert to testify on that subject. Expert
 3    designations shall include the name, address, and telephone number of each expert, and a
 4    reasonable summary of the testimony the expert is expected to provide. The list shall also
 5    include the normal rates the expert charges for deposition and trial testimony.
 6          The parties must identify any person who may be used at trial to present evidence
 7    pursuant to Rules 702, 703 or 705 of the Federal Rules of Evidence. This requirement is
 8    not limited to retained experts.
 9          Please be advised that failure to comply with this section or any other discovery
10    order of the Court may result in the sanctions provided for in Fed. R. Civ. P. 37,
11    including a prohibition on the introduction of experts or other designated matters in
12    evidence.
13          2.     All expert disclosures required by Fed. R. Civ. P. 26(a)(2) shall be served on
14    all parties on or before January 15, 2021. Any contradictory or rebuttal information shall
15    be disclosed on or before February 12, 2021. In addition, Fed. R. Civ. P. 26(e)(1) imposes
16    a duty on the parties to supplement the expert disclosures made pursuant to Fed. R. Civ. P.
17    26(a)(2)(B) by the time that pretrial disclosures are due under Fed. R. Civ. P. 26(a)(3)
18    (discussed below). This disclosure requirement applies to all persons retained or specially
19    employed to provide expert testimony, or whose duties as an employee of the party
20    regularly involve the giving of expert testimony.
21          Please be advised that failure to comply with this section or any other discovery
22    order of the Court may result in the sanctions provided for in Fed. R. Civ. P. 37,
23    including a prohibition on the introduction of experts or other designated matters in
24    evidence.
25          3.     All fact and expert discovery shall be completed by all parties by March 12,
26    2021. “Completed” means that all discovery under Rules 30-36 of the Federal Rules of
27    Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient
28    period of time in advance of the cut-off date, so that it may be completed by the cut-off

                                                   2
                                                                               17-cv-02433-BAS (JLB)
     Case 3:17-cv-02433-BAS-JLB Document 147 Filed 12/04/20 PageID.3879 Page 3 of 5



 1    date, taking into account the times for service, notice and response as set forth in the Federal
 2    Rules of Civil Procedure. Counsel shall promptly and in good faith meet and confer
 3    with regard to all discovery disputes in compliance with Local Rule 26.1(a). The Court
 4    expects counsel to make every effort to resolve all disputes without court intervention
 5    through the meet and confer process.       If the parties reach an impasse on any discovery
 6    issue, counsel shall file an appropriate motion within the time limit and procedures outlined
 7    in the undersigned magistrate judge’s chambers rules. A failure to comply in this regard
 8    will result in a waiver of a party’s discovery issue. Absent an order of the court, no
 9    stipulation continuing or altering this requirement will be recognized by the court.
10          Discovery motions must be filed in the time and manner directed by Magistrate
11    Judge Burkhardt (see Judge Burkhardt’s Civil Chambers Rules on Discovery Disputes
12    available on the Court’s website). All discovery motions must be filed within 30 days of
13    the service of an objection, answer, or response which becomes the subject of dispute, or
14    the passage of a discovery due date without response or production, and only after counsel
15    (and any unrepresented parties) have met and conferred to resolve the dispute and
16    complied with Section IV.B. of Judge Burkhardt’s Civil Chambers Rules.
17          4.     All motions, other than motions to amend or join parties, or motions in limine,
18    shall be filed on or before March 15, 2021. Motions will not be heard or calendared unless
19    counsel for the moving party has obtained a motion hearing date from the law clerk of the
20    judge who will hear the motion. Be advised that the period of time between the date
21    you request a motion date and the hearing date may be up to sixty (60) days. Please
22    plan accordingly. Failure of counsel to timely request a motion date may result in the
23    motion not being heard.
24          Any Daubert motions shall be filed along with motions for summary judgment
25    unless no motions for summary judgment will be filed, in which case the parties may file
26    Daubert motions along with motions in limine.
27          Briefs or memoranda in support of or in opposition to any pending motion shall not
28    exceed twenty-five (25) pages in length without leave of the judge who will hear the

                                                     3
                                                                                   17-cv-02433-BAS (JLB)
     Case 3:17-cv-02433-BAS-JLB Document 147 Filed 12/04/20 PageID.3880 Page 4 of 5



 1    motion. No reply memorandum shall exceed ten (10) pages without such leave of court.
 2          5.     Pursuant to Local Rule 7.1.f.3.c, if an opposing party fails to file opposition
 3    papers in the time and manner required by Local Rule 7.1.e.2, that failure may
 4    constitute a consent to the granting of a motion or other request for ruling by the
 5    Court. Accordingly, all parties are ordered to abide by the terms of Local Rule 7.1.e.2 or
 6    otherwise face the prospect of any pretrial motion being granted as an unopposed motion
 7    pursuant to Local Rule 7.1.f.3.c.
 8          6.     A Mandatory Settlement Conference shall be conducted by ZoomGov video
 9    conference on February 22, 2021 at 9:15 AM before Magistrate Judge Jill L.
10    Burkhardt. Counsel or any party representing himself or herself shall lodge confidential
11    settlement briefs directly to chambers by February 12, 2021.                No later than
12    February 17, 2021, all parties shall lodge the contact info required by paragraph 5 of the
13    Court’s November 24, 2020 Order (ECF No. 144). All other requirements and guidelines
14    set forth in the Court’s November 24, 2020 Order (ECF No. 144), except as otherwise
15    explicitly modified by this Order, remain in effect.
16          7.     The parties must comply with the pretrial disclosure requirements of Fed. R.
17    Civ. P. 26(a)(3) no later than March 15, 2021. Please be advised that failure to comply
18    with this section or any other discovery order of the Court may result in the sanctions
19    provided for in Fed. R. Civ. P. 37, including a prohibition on the introduction of
20    experts or other designated matters in evidence.
21          8.     In jury trial cases before the Honorable Cynthia Bashant, neither party is
22    required to file Memoranda of Contentions of Fact and Law pursuant to Civil Local Rule
23    16.1.f.2.
24          9.     Counsel shall confer and take the action required by Local Rule 16.1.f.4.a on
25    or before March 22, 2021.
26          10.    Counsel for the Plaintiff(s) must provide opposing counsel with the proposed
27    pretrial order for review and approval and take any other action required by Local Rule
28    16.1.f.6.a on or before March 29, 2021.

                                                   4
                                                                               17-cv-02433-BAS (JLB)
     Case 3:17-cv-02433-BAS-JLB Document 147 Filed 12/04/20 PageID.3881 Page 5 of 5



 1            11.   The proposed pretrial order shall be lodged with the district judge’s chambers
 2    on or before April 5, 2021, and shall be in the form prescribed in Local Rule 16.1.f.6.
 3            12.   The final Pretrial Conference is scheduled on the calendar of the Honorable
 4    Cynthia Bashant for Monday, April 19, 2021 at 11:00 am.
 5            13.   All motions in limine are due no later than May 3, 2021.
 6            14.   All responses to the motions in limine are due no later than May 17, 2021.
 7            15.   The parties shall submit the following no later than May 17, 2021: (1) joint
 8    proposed jury instructions; (2) proposed verdict form; (3) voir dire questions; and (4)
 9    statement of the case.
10            16.   The parties shall exchange final exhibit and witness lists no later than June 8,
11    2021.
12            17.   A hearing for motions in limine is scheduled for Monday. June 7, 2021 at
13    10:30 am.
14            18.   The trial in this matter shall commence on Tuesday, June 15, 2021 at 9:00
15    am.
16            19.   The dates and times set forth herein will not be modified except for good cause
17    shown.
18            IT IS SO ORDERED.
19    Dated: December 3, 2020
20
21
22
23
24
25
26
27
28

                                                    5
                                                                                 17-cv-02433-BAS (JLB)
